DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/08/2021, which are in response to USPTO Office Action mailed 4/26/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 10-11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PGPUB No. 2017/0024192) in view of Hubbard et al. (US PGPUB No. 2017/0013047; Pub. Date: Jan. 12, 2017) and Sabino et al. (US PGPUB No. 2016/0110473; Pub. Date: Apr. 21, 2016).
Regarding independent claim 1,
	Hong discloses a system, comprising: a processor; See Fig. 5, (The system of fig. 5 comprises a processor 504.).
and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: receiving a request for data items, wherein the request comprises data identifiers and associated data type information; See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, receiving a request for a data item. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename ":loadGraph path/to/graph_info.json my_graph", i.e. a data identifier. Step 212 includes receiving the graph object and associated meta-information, i.e. associated data type information (e.g. meta-information includes graph type data [0042]-[0046]).).
selecting handlers based on the associated data type information; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis 
	Hong does not disclose determining subparts of the data items using the handlers, wherein the subparts comprise at least a first subpart and a second subpart; 
tracking subpart relationships of the subparts and the data items, wherein two or more of the data items share at least one of the subparts; 
obtaining, via the handlers and based on the data identifiers and the subpart relationships, a first set of data corresponding to the first subpart of the data items from one or more first data sources,
	Hubbard discloses determining subparts of the data items using the handlers, wherein the subparts comprise at least a first subpart and a second subpart; See Paragraph [0097], (Disclosing an application component comprising a metadata manger configured to detect relationships between sets of data from a variety of different databases, i.e. first and second subparts (e.g. the plurality of sets)).
tracking subpart relationships of the subparts and the data items, wherein two or more of the data items share at least one of the subparts; See Paragraph [0097], (The application component further provides a user with the ability to view, track, organize and delete the obtained local data based on relationships identified by metadata, i.e. the relationships are shared data across the sets of data.).
obtaining, via the handlers and based on the data identifiers and the subpart relationships, a first set of data corresponding to the first subpart of the data items from one or more first data sources, See Paragraph [0097], (The metadata manger of the application component  and its associated database management system allows users to view, track, organize and delete obtained local data. Wherein local data may be obtained based on relationships identified by metadata. Note [0089] wherein the computing system stores an indication of the local data at the local data storage wherein the indication comprises at least a portion of a unique identifier assigned to the local data.). Therefore, data items may be obtained having identifiers and relationship data via a database management system having a metadata manger, i.e. obtaining a first set of data via a handler based on data identifiers and subpart relationships.). Note FIG. 3 where local data 342 may be pulled from a plurality of local data sources 300, i.e. one or more first data sources.
	HONG and Hubbard are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HONG to include the method of managing relationships between sets of data via a metadata manager as disclosed by Hubbard. Doing so would allow users to view, track, delete, etc. data from a plurality of data sources and also retrieving data and related data across the plurality of sources.
	Hong-Hubbard does not disclose a second set of data corresponding to the second subpart of the data items from one or more second data sources; 
processing the first set of data and the second set of data into a graph node data structure based on the subpart relationships; 
caching the graph node data structure, and sending a response to the request, wherein the response comprises the data items generated based on the graph node data structure.  
	Sabino discloses a second set of data corresponding to the second subpart of the data items from one or more second data sources; See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0064], (The graph loader enables users to obtain information from the graph database and legacy database in a graph format.).
processing the first set of data and the second set of data into a graph node data structure based on the subpart relationships; See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component.
caching the graph node data structure, and sending a response to the request, wherein the response comprises the data items generated based on the graph node data structure. See Paragraph [0131], (Disclosing a cache manager 
	Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 2,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache. See FIG. 11 and Paragraph [0131], (Cache manager 1100 is accessed 
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method caching graph database data as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 3,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
Hong further discloses the step wherein the obtaining the first set of data comprises obtaining a first property subpart comprising first property data from a first data store. See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. attributes of the graph object are subparts.).
Sabino further discloses the step of obtaining a second property subpart comprising second property data from a second data store. See Paragraph 0123], (The flexible graph system receives a request for a group of nodes, node properties, 
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 4,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the obtaining the second set of data comprises obtaining a reference set. See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response is a reference dataset.). 
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.
Regarding dependent claim 5,
As discussed above with claim 4, Hong-Hubbard-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the reference set comprises an edge to another graph node data structure.  See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. a group of relationships includes edges to other graph nodes.).
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 6,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the processing the first set of data and the second set of data into the graph node data structure comprises reassembling the first set of data and the second set of data into a dataset.  See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component. See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response comprises a dataset.).
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.
Regarding dependent claim 8,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
	Hong further discloses the step wherein the handlers determine the first subpart of the data items and determine a data source mapping data to the one or more first data sources. See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, i.e. a graph object is a subpart of the graph, e.g. the collection of data items. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename and filepath ":loadGraph path/to/graph_info.json my_graph", i.e. the file path represents the source of the data item.).

Regarding dependent claim 10,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
	Sabino further discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache.  See FIG. 11 and Paragraph [0131], (Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front-end data service cache.).
Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 11,
As discussed above with claim 10, Hong-Hubbard-Sabino discloses all of the limitations.
	Sabino further discloses the step wherein the operations further comprise, receiving a client request for one data item, and returning the graph node data structure from the front end data service cache in response to the client request. See Paragraph [0127], (Cache 1102 is a location where at least one node and/or relationship are stored for later retrieval.). See Paragraph [0129], (Cache manager 1100 receives a request for a portion of at least one of the nodes or relationships stored within cache 1102, i.e. returning a graph node data structure from the service cache in response to a request. The cache manager may retrieve all or a portion of portion 1106 

Regarding independent claim 13,
The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 14,
As discussed above with claim 13, Hong-Hubbard-Sabino discloses all of the limitations.
	Sabino further discloses the method further comprising caching the graph node data structure. See FIG. 11 and Paragraph [0131], (Cache manager 1100 stores at least one of nodes or relationships in graph database within cache 1102, i.e. caching graph node data structures.) See Paragraph [0129], (Cache manager 1100 receives requests for portions of at least one of the nodes or relationships stored within cache 1102.). The examiner notes that cache 1102 of Sabino is therefore capable of storing any of the nodes and/or relationships in graph database 120, i.e. it is capable of storing a first, second, etc. graph node data structure.





Regarding independent claim 17,
	Hong discloses a non-transitory machine-readable medium, comprising executable instructions, that when executed by a processor of a device, facilitate performance of operations, comprising: receiving a request for a data items having data identifiers; See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, receiving a request for a data item. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename ":loadGraph path/to/graph_info.json my_graph", i.e. an identifier. Step 212 includes receiving the graph object and associated meta-information, i.e. associated type information.).
determining data type information associated with the data items from the data identifiers; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis procedure to be invoked when requested.).
selecting handlers based on the data type information; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis procedure to be invoked when requested.). See Paragraph [0022], (Registration logic of 
Hong does not disclose determining subparts of the data items using the handlers, wherein the subparts comprise at least a first subpart and a second subpart; 
tracking subpart relationships of the subparts and the data items, wherein two or more data items share at least one subpart; 
obtaining, via the handlers and based on the data identifiers and the subpart relationships, a first set of data corresponding to the first subpart of the data items from one or more first data sources, and a second set of data corresponding to the second subpart of the data items from one or more second data sources;
Hubbard discloses determining subparts of the data items using the handlers, wherein the subparts comprise at least a first subpart and a second subpart; See Paragraph [0097], (Disclosing an application component comprising a metadata manger configured to detect relationships between sets of data from a variety of different databases, i.e. first and second subparts (e.g. the plurality of sets)).
tracking subpart relationships of the subparts and the data items, wherein two or more data items share at least one subpart; See Paragraph [0097], (The application component further provides a user with the ability to view, track, organize and delete the obtained local data based on relationships identified by metadata, i.e. the relationships are shared data across the sets of data.).
obtaining, via the handlers and based on the data identifiers and the subpart relationships, a first set of data corresponding to the first subpart of the data items from one or more first data sources, and a second set of data corresponding to the second subpart of the data items from one or more second data sources; See Paragraph [0097], (The metadata manger of the application component  and its associated database management system allows users to view, track, organize and delete obtained local data. Wherein local data may be obtained based on relationships identified by metadata. Note [0089] wherein the computing system stores an indication of the local data at the local data storage wherein the indication comprises at least a portion of a unique identifier assigned to the local data.). Therefore, data items may be obtained having identifiers and relationship data via a database management system having a metadata manger, i.e. obtaining a first set of data via a handler based on data identifiers and subpart relationships.). Note FIG. 3 where local data 342 may be pulled from a plurality of local data sources 300, i.e. one or more first data sources.
Hong and Hubbard are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of managing relationships between sets of data via a metadata manager as disclosed by Hubbard. Doing so would allow users to view, track, delete, etc. data from a plurality of data sources and also retrieving data and related data across the plurality of sources.

Hong-Hubbard does not disclose processing the first set of data and the second set of data into a graph node data structure based on the subpart relationships; 
and sending a response to the request, wherein the response comprises the data items generated based on the graph node data structure.  
Sabino discloses processing the first set of data and the second set of data into a graph node data structure based on the subpart relationships; See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data having portions and/or nodes, i.e. subparts, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database, i.e. based on the subpart relationships.). See Paragraph [0064], (The graph loader enables users to obtain information from the graph database and legacy database in a graph format.).
and sending a response to the request, wherein the response comprises the data items generated based on the graph node data structure. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component.

	Hong, Hubbard and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 18,
As discussed above with claim 17, Hong-Hubbard-Sabino discloses all of the limitations.
	Sabino further discloses the step wherein the operations further comprise, caching the graph node data structure in a cache coupled to a client-interfacing data service, See FIG. 11 and Paragraph [0131], (Cache manager 1100 stores at least one of nodes or relationships in graph database within cache 1102, i.e. caching graph node data structures. Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front end data service cache.).
	receiving a client request for one of the data items at the client-interfacing data service, See Paragraph [0127], (Cache 1102 is a location where at least one node and/or relationship are stored for later retrieval.). See Paragraph [0129], (Cache manager 1100 receives a request for a portion of at least one of the nodes or relationships stored within cache 1102, i.e. returning a graph node data structure from the service cache in response to a request. The cache manager may retrieve all or a portion of portion 1106 from the cache 1102 as illustrated in FIG. 11, i.e. a request for one data item (e.g. the portion 1106).).
and returning the graph node data structure in response to the client request. See Paragraph [0129], (Cache manager 1100 retrieves all or a portion from the cache based on the received request, i.e. returning the graph node data structure in response to a request.).

Regarding dependent claim 19,
	As discussed above with claim 17, Hong-Hubbard-Sabino discloses all of the limitations.
	Hong further discloses the step wherein the obtaining the first set of data from the one or more first data sources comprises obtaining property data, See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. first data. Two examples are provided wherein a data result may comprise  1) nodes or edges whose properties satisfy some target value or  2) a value 
Sabino further discloses the step wherein the obtaining the second set of data from the one or more second data sources comprises obtaining reference data.  See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response is a reference dataset.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hubbard and Sabino as applied to claim 6 above, and further in view of Belanger et al. (US Patent No. 8,145,793; Date of Patent: Mar. 27, 2012).
Regarding dependent claim 7,
As discussed above with claim 6, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the processing further comprises formatting at least part of the dataset for a specified client device type and software version into the graph node data structure.
Belanger discloses the step wherein the processing further comprises formatting at least part of the dataset for a specified client device type and software version into the graph node data structure. See Col. 5, lines 33-39, (Disclosing a distributed transformation network for delivering content from a content publisher to a content recipient. The method includes using requirements notifications sent by an end recipient to tell a webserver or other node about the recipient's computing device and its physical capabilities, i.e. the client device type, so that requested content may be properly formatted for the device. Specifications may also relate to software on the device including what version of software is operating on said device, i.e. a software version.).
Hong, Hubbard, Sabino and Belanger are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard-Sabino to include the step of formatting content according to device properties as disclosed by Belanger. Doing so would allow the system to ensure that requested content may be delivered and displayed appropriately according to a requesting entity's properties including hardware limitations and software functionality. The resulting improvement would be the optimized delivery of content to requesting devices.


Claim 9, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hubbard and Sabino as applied to claim 6 above, and further in view of Forster et al. (US PGPUB No. 2009/0024987; Pub. Date: Jan. 22, 2009).
Regarding dependent claim 9,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the handlers provides access credentials to at least one of the one or more first data sources.
Forster discloses the step wherein the handlers provides access credentials to at least one of the one or more first data sources. See Paragraph [0046], (Disclosing a method having configuration files having a a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object.). Individual handlers have mappings as described in [0040]-[0052] that allow said handlers to determine parameters to be extracted from data objects and their types, i.e. an object having parameters that can be extracted for further use is a data source. Further, the functionalities of the handlers allow them to access certain objects, i.e. the handlers provide access credentials in order to access the objects.
	HONG, Hubbard, Sabino and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HONG-Hubbard-Sabino to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the Forster, wherein additional handlers may be created to extend system functionality.

Regarding dependent claim 12,
As discussed above with claim 1, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the request for the-data items further comprises a Uniform Resource Name (URN) as a data item identifier, and wherein the operations further comprise, determining the associated data type information from the URN.  
and wherein the operations further comprise, determining the associated type information from the URN.
Forster discloses the step wherein the request for the-data items further comprises a Uniform Resource Name (URN) as a data item identifier, and wherein the operations further comprise, determining the associated data type information from the URN. See Paragraph [0046], (Disclosing a method having configuration files having a a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype, i.e. determining associated data type information from the URN and a <URN> tag for identifying a URN.).
and wherein the operations further comprise, determining the associated type information from the URN. See Paragraph [0049], (The plurality of handlers illustrated in FIG. 3 are each associated with a data type (e.g. XML handler with XML data, java handler with Java data, text handler with text data.). Note [0046] and FIG. 7 where data types are defined within the <URNMapping> tag, therefore the URN determines associated type information.
HONG, Hubbard, Sabino and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HONG-Hubbard-Sabino to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.

Regarding dependent claim 16,
As discussed above with claim 13, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the request comprises a Uniform Resource Name (URN) as at least one of the data identifiers, and further comprising determining, by the system, the associated data type information from the URN.
Forster discloses the step wherein the request comprises a Uniform Resource Name (URN) as at least one of the data identifiers, See Paragraph [0046], (Disclosing a method having configuration files having a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype and a <URN> tag for identifying a URN, i.e. an at least one data identifier.).
and further comprising determining, by the system, the associated data type information from the URN. See Paragraph [0049], (The plurality of handlers illustrated in FIG. 3 are each associated with a data type (e.g. XML handler with XML data, java handler with Java data, text handler with text data.). Note [0046] and FIG. 7 where data types are defined within the <URNMapping> tag, therefore the URN determines associated type information.
HONG, Hubbard, Sabino and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HONG-Hubbard-Sabino to include the method of determining type information via URN resources as disclosed by Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.


Regarding dependent claim 20,
As discussed above with claim 17, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the request comprises a Uniform Resource Name (URN) as an identifier, and wherein the operations further comprise determining the data type information from the URN.	Forster discloses the step wherein the request comprises a Uniform Resource Name (URN) as an identifier, See Paragraph [0046], (Disclosing a method having configuration files having a <URNMappings> section for identifying a URN to uniquely represent data types within an XML representation of an object. See FIG. 7 illustrating the <URNMappings> tag having a specified <Type> tag for identifying a datatype, i.e. determining associated data type information from the URN and a <URN> tag for identifying a URN.).
and wherein the operations further comprise determining the data type information from the URN. See Paragraph [0049], (The plurality of handlers illustrated in FIG. 3 are each associated with a data type (e.g. XML handler with XML data, java handler with Java data, text handler with text data.). Note [0046] and FIG. 7 where data types are defined within the <URNMapping> tag, therefore the URN determines associated type information.
HONG, Hubbard, Sabino and Forster are analogous art because they are in the same field of endeavor, data handling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HONG-Hubbard-Sabino to include the method of determining type Forster. Doing so would allow the system to transform and further process data of a plurality of data types to be handled by individual handlers as in FIG. 3 of Forster, wherein additional handlers may be created to extend system functionality.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hubbard and Sabino as applied to claim 13 above, and further in view of MITRA et al. (US PGPUB No. 2014/0337358; Pub. Date: Nov. 13, 2014).
Regarding dependent claim 15,
As discussed above with claim 13, Hong-Hubbard-Sabino discloses all of the limitations.
Hong-Hubbard-Sabino does not disclose the step wherein the first set of data corresponds, in part, with the first subpart and a third subpart, and wherein the obtaining, the first set of data further comprises accessing two different data sources wherein the two different data sources correspond respectively to the first subpart and the third subpart.
MITRA discloses the step wherein the first set of data corresponds, in part, with the first subpart and a third subpart, See FIG. 7, (Disclosing a method for obtaining data from partial information aggregated from a plurality of sources. FIG. 7 illustrates a partial 1, i.e. a set of data, having a plurality of related partials 1-4, i.e. first subpart (1) and third subpart (3).).
and wherein the obtaining, the first set of data further comprises accessing two different data sources wherein the two different data sources correspond respectively to the first subpart and the third subpart. See FIG. 7, (Related Partial 1 and Related Partial 3 access different data sources each in order to obtain information that comprises the set of data "Partial 1", i.e. obtaining the first set of data comprises accessing two different data sources corresponding to the first and third subparts.).
Hong, Hubbard, Sabino and MITRA are analogous art because they are in the same field of endeavor, data access and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Hubbard-Sabino to include the method of pulling data from across a plurality of data sources as disclosed by MITRA to generate a set of related data. Doing so would allow users to consolidate information from across potentially disparate sources to obtain relationships between data such that they may form part of a dataset.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-6 and 8-20 under 35 USC 101 have been fully considered and are persuasive. The rejection of claims 1-6 and 8-20 under 35 USC 101 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159